Citation Nr: 0832057	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-25 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from February 1946 to July 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The Board notes that the VA Form 646 submitted in October 
2006 by the veteran's representative identifies the issue as, 
"Entitlement to Waiver of Pension Overpayment in the amount 
of $6,884.00."  A statement of the case on this issue was 
mailed to the veteran's address of record in May 2006.  The 
veteran failed to respond within 60 days, and requested a 
status update for this claim in correspondence dated July 
2006.  By letter dated August 2006 and September 2006 
supplemental statement of the case, the RO informed the 
veteran that his appellate rights concerning this issue had 
expired.  A substantive appeal was never filed.  Therefore, 
the issue is not currently before the Board.  

This case returns to the Board following a remand to the RO 
in January 2008.  


FINDINGS OF FACT

1.  The veteran is currently service-connected chronic 
pulmonary obstructive disorder (COPD), rated at 60 percent 
disabling.

2.  The veteran's service-connected disabilities are of such 
severity as to preclude him from securing and following any 
form of substantially gainful employment consistent with his 
education and work experience.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for the assignment of a TDIU due to service-
connected disabilities have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 
4.15, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected COPD is 
productive of significant physical impairment, which has 
rendered him unable to secure and follow any form of 
substantially gainful employment consistent with his 
education and occupational experience.  

A TDIU may be assigned where the schedular rating is less 
than total, when the disabled person is unable to secure or 
follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, and that if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more, and sufficient additional disabilities to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2007).  

In addition, the Board has considered 38 C.F.R. § 3.340 
(2007) which provides that a total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  In other words, 38 C.F.R. § 3.340 deals with the 
average person standard and 38 C.F.R. § 4.16(a) (2007) deals 
with the particular individual.  The award of a total rating 
requires a showing that the veteran is precluded from 
employment due to service connected disabilities.  The 
adverse affects of advancing age may not be considered in 
support of the claimed benefit.  38 C.F.R. § 4.19 (2007).

Here, the veteran's sole service-connected disability is 
COPD, currently evaluated as 60 percent disabling.  Hence, 
the veteran meets the minimum percentage requirements of 38 
C.F.R. § 4.16(a). 

Nonetheless, the threshold question is whether the veteran's 
service-connected disability precludes him from engaging in 
substantially gainful employment.  That is to say, work which 
is more than marginal, and permits the individual to earn a 
"living wage."  See Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).  For a veteran to prevail on a claim for TDIU, the 
record must reflect some factor which takes his or her case 
outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he or she can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board also 
recognizes that the existence or degree of non-service-
connected disabilities or previous unemployability status 
will be disregarded where the minimum percentage requirements 
are met and where such service-connected disabilities render 
the veteran unemployable.  See 38 C.F.R. § 4.1 (2007).

Here, the veteran contends that he is entitled to a TDIU 
rating solely as a result of his service-connected COPD.  He 
feels that the symptomatology associated with this disability 
upon prolonged standing or walking renders him unemployable.  
A review of his work history reveals that he was self-
employed as a carpenter from 1962 to 1973.  He is currently 
80 years old and has been unemployed since November 1973.  In 
his claim of December 2003, the veteran alleges that he was 
urged to terminate his employment at the recommendation of 
his physician due to severe shortness of breath, generalized 
weakness, chronic fatigue, chronic bronchitis, asthma, colds, 
and upper respiratory conditions.  The veteran generally 
alleges that he has suffered from COPD since the 1940s; 
however, his December 2003 claim for TDIU indicates that he 
did not receive treatment for COPD until 1991.

The veteran was afforded a VA respiratory examination in 
January 2007.  The examiner did not comment on the COPD's 
general occupational effect because the veteran was 
"retired."  However, the report indicated that the COPD 
alone affected his usual daily activities, preventing him 
from shopping, completing chores, exercising, and traveling.  
COPD was also noted to severely affect his ability to feed, 
bathe, dress, groom, and tend to the needs of nature.  

The veteran was afforded a subsequent VA respiratory 
examination in February 2008.  The examiner opined that the 
veteran's current condition of dependency was "mostly 
related" to his service-connected COPD, but also noted that 
the non-service-connected conditions of diabetes mellitus, 
degenerative joint disease, and mild neuropathy also played a 
role in his inability to accomplish the activities of daily 
living.  The examiner concluded that the veteran was 
unemployable as a result of his "multiple medical 
conditions."  

However, read in conjunction with the report of the January 
2007 examination, it seems clear that the veteran's COPD is 
the main factor precipitating his inability to obtain 
employment.  To that end, the Board notes that since the 
veteran's 60 percent disability evaluation meets the minimum 
percentage requirements under 38 C.F.R. § 4.16(a), the 
existence or degree of non-service-connected disabilities 
status will be disregarded.

As previously mentioned, the determinative issue is whether 
there is objective evidence showing that the veteran is 
unable to secure or follow a substantially gainful occupation 
due to service-connected disabilities.  After a review of the 
entire record, it is the opinion of the Board that the 
symptomatology associated with the veteran's service-
connected COPD preclude more than marginal employment and the 
claim for TDIU is warranted.    

Based on the above evidence, and giving the veteran the 
benefit of the doubt, the Board finds that his service-
connected COPD more likely than not renders him unemployable.  
That is to say, the nature and extent of his service-
connected COPD symptomatology are such that he could not 
realistically be expected to obtain or maintain any type of 
substantially gainful employment regardless of his non-
service-connected disabilities.  Accordingly, with resolution 
of reasonable doubt in the veteran's favor, a TDIU is 
warranted. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that 
there was any error with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

The claim for entitlement to a total rating for compensation 
purposes based on individual unemployability is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


